Citation Nr: 1438643	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South Georgia Veterans Health Care System in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from February 4, 2011 to February 10, 2011 at Baptist Medical Center.   

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from March 4, 2011 to March 26, 2011 at Baptist Medical Center.  

(The issues of entitlement to service connection for ischemic heart disease, residuals of cerebrovascular accident, migraine headaches, and diabetic neuropathy; and entitlement to an increased rating for hypertension will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 rating decisions issued by the Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health Care System in Gainesville, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from February 4, 2011 to February 10, 2011 and treatment from March 4, 2011 to March 26, 2011 at Baptist Medical Center.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that other than the July 2014 Informal Hearing Presentation, the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue(s) of entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from February 4, 2011 to February 10, 2011 at Baptist Medical Center is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  From March 4, 2011 to March 26, 2011, the Veteran received treatment for a non-service-connected status post colocutaneous fistula at Baptist Medical Center, which was a non-VA provider; the medical treatment was not previously authorized by VA.

2.  The Veteran could have been safely transferred to a VA facility on March 4, 2011 for continuation of treatment for status post colocutaneous fistula. 

3.  Baptist Medical Center did not make or document any reasonable attempts to request transfer of the Veteran to a VA facility, and there is no evidence of record that a VA medical facility rejected any potential transfer.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred from March 4, 2011 to March 26, 2011 at Baptist Medical Center have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.126, 17.1000-1008 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728 (West 2002 & Supp. 2013).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) that describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2013).  VA complied with these provisions in this case.  The June 2011 decision and August 2011 statement of the case notified the Veteran of the reasons and bases for denial and provided him notice of procedural and appellate rights.  As such, the duties to notify and assist have been met.

Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.54 (2013); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in 
[38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2013).

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013); see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013).

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred from March 4, 2011 to March 26, 2011.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at the private medical provider.  Accordingly, the Board must find that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54 (2013), and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703(a).  

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

The Board acknowledges that the Veteran is service-connected for posttraumatic stress disorder, diabetes mellitus, residuals of shell fragment wound to the left leg with knee and femur impairment, hypertension, and residuals of shell fragment wound to the right leg.  However, it is neither shown nor alleged that any treatment provided during the period in question was for a service-connected disability.  Likewise, the Veteran does not allege, nor does the record show, that he was participating in a vocational rehabilitation program.  As the medical treatment in question was not for a service-connected disability (or a non-service connected disability aggravating a service-connected disability), the Veteran is not totally disabled due to service-connected disability, and he was not participating in a vocational rehabilitation program, the criteria for payment or reimbursement under 38 U.S.C.A. § 1728 are not met.  Consequently, the applicable law in this case is 38 U.S.C. § 1725.  

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for non-service-connected disorders is available for veterans who meet certain criteria.  Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to veterans' mental health care and also addressed other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728. 

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.

38 U.S.C.A. § 1725 (West 2002 & Supp. 2013).  

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The Veteran is financially liable to the provider of that emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, such as, failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2013). 

If any one of the criteria is lacking, the benefit sought may not be granted.  38 U.S.C.A. § 1725 (West 2002); Zimick v. West, 11 Vet. App. 45 (1998); Malone v. Gober, 10 Vet. App. 539 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

With regard to the issue of stabilization, VA regulation provides that the term "stabilized" means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for veterans.  38 C.F.R. § 17.1001(d) (2013). 

With regard to stabilization, VA regulation provides that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b) (2013).

However, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans) and the transfer of the veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (or request transfer of the veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contracted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c) (2013).

Finally, under VA regulation, if a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran.  38 C.F.R. § 17.1005(d) (2013).

On February 28, 2011, the Veteran was admitted to Baptist Medical Center for colocutaneous fistula.  He was noted to have been status post open cholecystectomy approximately 3 weeks previously for gangrenous cholecystitis.  The Veteran was diagnosed with likely colocutaneous fistula most likely arising from the JP drain that had been placed at the time of his surgery.  He was admitted to the hospital in order to surgically correct this problem.  On March 2, 2011, the Veteran underwent exploratory laparotomy and placement of drains.  His postoperative diagnosis was cystic duct necrosis with subsequent bile leak.  

The Board notes that VA has reimbursed the Veteran for the medical expenses he incurred at Baptist Medical Center from February 28, 2011 to March 4, 2011 for treatment of his colocutaneous fistula.  The VA medical center found that the Veteran's date of stabilization was March 4, 2011, and that he could have been safely transferred to a VA facility on that date.  The Veteran contends that he incurred a staph infection on March 20, 2011 and had to remain on intravenous fluids in the hospital until March 26, 2011.  

The Board acknowledges that on March 20, 2011, the Veteran had an acute onset of sepsis which necessitated a brief tour to the Intensive Care Unit, and that this ultimately settled down with antibiotics and appropriate line changes.  However, the Board finds that prior to this date, the totality of the circumstances demonstrates that the Veteran's condition had stabilized as of March 4, 2011.  In addition, Baptist Medical Center did not make or document reasonable attempts to transfer the Veteran to a VA facility.  There is also no indication a VA facility rejected any transfer attempts.

The April 8, 2011 discharge summary indicated, in pertinent part, that prior to the episode of line sepsis, the Veteran had done well postoperatively.  He had continued to drain bile.  He had been seen in consultation by the gastrointestinal department for an attempt at an endoscopic retrograde cholangiopancreatography (ERCP), although stent placement had been unsuccessful due to the duodenal diverticulum.  The physicians opted to continue to monitor the Veteran in the hopes that the fistula would stop on its own.      

In a March 4, 2011 treatment report, the Veteran stated that he was "feeling fine today" and denied any chest pain, shortness of breath, or palpitations.  His cardiovascular status was determined to be stable.  Examination revealed that he was well-developed, alert, oriented in three spheres, and had normal mood and affect.  Jugular venous pressure was not visible.  Breathing was non-labored, and lungs were clear to auscultation bilaterally.  The Veteran had sinus tachycardia, but he was noted to have regular rate and rhythm.  His abdomen was non-tender, and bowel sounds were present.  His extremities were warm with no edema, and pedal pulses were palpable.  The Veteran was on intravenous beta blocker therapy for his sinus tachycardia.  He was on antibiotics and had two drains in place for his necrotic cystic duct and bile leak. 

Treatment reports dated from March 5, 2011 to March 6, 2011 show that the Veteran received treatment for an acute gouty attack in his left elbow and wrist.  He was overall doing well in terms of his cardiovascular symptoms and experienced some abdominal tenderness.      

A March 8, 2011 treatment report noted that the Veteran continued to put out bile through his JP drain into a bulb collection device, and that there was also some serosanguineous material coming out of a second drain.  The Veteran was found to be comfortable on broad spectrum antibiotics.  He was kept "nothing by mouth" and given total parenteral nutrition (TPN).  He was ambulatory and felt fairly well otherwise with minimal pain.  His only complaint was related to his benign prostatic hypertrophy, as he had not been receiving his urologic medications and was having problems voiding.  The plan was to watch the Veteran for now and keep the TPN going.  

On March 10, 2011, the Veteran underwent an ERCP.  The endoscopist was unable to get free access into the bile duct for manipulations.  He explained that from mid common bile duct and distally, the duct itself was not deformed and had no retained stone or other finding, but the unusual and obtuse course that these ducts typically took out of a duodenal diverticulum was hindering him from gaining deep access.  No sphincterotomy was performed at the time.  The plan was to continue to observe the Veteran and repeat the ERCP at another sitting, hopefully with better luck and potentially with a try at freehand papillotomy to gain access to the bile duct.    
        
Treatment records dated from March 11, 2011 to March 19, 2011 reveal that the Veteran had symptoms of minimal abdominal pain, left wrist and elbow pain, and continued drainage.  He was otherwise doing well.  

The Board finds that there was simply no documentation of instability of the Veteran's medical status as of March 4, 2011.  The Veteran was consistently noted to be doing well postoperatively during this period, and he primarily exhibited symptoms of minimal abdominal pain, left wrist and elbow pain, and continued drainage.  The physicians' treatment plans consisted mainly of observation and continued monitoring.  Although the Veteran eventually experienced an acute onset of sepsis, the medical evidence clearly shows that material deterioration of the Veteran's medical condition would not have been likely upon transfer, as of March 4, 2011.  There is no persuasive medical or lay evidence of record that the Veteran could not have been safely transferred to a VA facility as of March 4, 2011.  There is also no evidence of record that VA rejected a transfer. 

In summary, the totality of the evidence establishes that the Veteran was stable and could have been transferred from the non-VA facility to a VA medical center for continuation of treatment as of March 4, 2011.  38 C.F.R. § 17.1005(b).  

The Board now turns to the issue of VA's authorization to make payment beyond the point of stabilization if certain criteria are met.  38 C.F.R. § 17.1005(c) (2013).  In this case, there is no evidence that Baptist Medical Center notified VA at the time the Veteran could be safely transferred to a VA facility, but the transfer of the Veteran was not accepted, nor did Baptist Medical Center document any reasonable attempts to request transfer of the Veteran to VA.  The Veteran argues that he had been unaware that he had needed to notify VA of his unauthorized private medical expenses.  He states that he is "sorry for this mistake on my part but would ask that you please reconsider my claim as I have no other insurance and no job."  While the Board sympathizes with the Veteran, the Court has held that persons dealing with the Government are charged with knowledge of federal statutes and lawfully promulgated agency regulations "regardless of actual knowledge of what is in the "[r]egulations or of the hardship resulting from innocent ignorance."  See Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).  In this case, the Veteran does not dispute that he had not notified VA of his private hospitalization.  Thus, the Board is bound by the law and must find that the Veteran does not meet the criteria for entitlement to payment beyond the point of stabilization.           

Given the finding that the Veteran was stable for transfer to a VA facility as of March 4, 2011, and Baptist Medical Center did not make or document any attempts to transfer the Veteran to a VA facility, discussion of the other requirements for payment or reimbursement under 38 U.S.C.A. § 1725 are rendered moot, as all statutory requirements must be met before any payment may be authorized.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); see also Melson, 1 Vet. App. at 334.  Because the treatment from March 4, 2011 to March 26, 2011 was not for an emergent condition, the Board finds that a preponderance of the evidence is against the Veteran's appeal for payment or reimbursement of unauthorized medical expenses at Baptist Medical Center from March 4, 2011 to March 26, 2011, and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to payment or reimbursement of the unauthorized medical expenses incurred from March 4, 2011 to March 26, 2011 at Baptist Medical Center is denied.  


REMAND

Although the Board regrets the additional delay, after a close review of the record, further development is needed prior to disposition of the claim for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from February 4, 2011 to February 10, 2011 at Baptist Medical Center.  

Under 38 U.S.C.A. § 1725, pursuant to the Veterans Millennium Health Care and Benefits Act, payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders is available for veterans if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.1000-17.1008 (2013).  In this case, the Veteran received treatment for a non-service-connected necrotizing cholecystitis from February 4, 2011 to February 10, 2011 at Baptist Medical Center.  

VA regulations also provide that a claim under the Millennium Bill must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; or (3) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004(d) (2013).    

The Board notes that in a June 2011 rating decision and August 2011 statement of the case, the VA medical center in Gainesville, Florida, denied the Veteran's claim on the basis that he had not filed a timely claim for reimbursement.  However, it does not appear that the Veteran's claim for reimbursement has been associated with either the claims file or Virtual VA/VBMS claims file.  Therefore, as the issue on which this claim turns is the date that the Veteran filed his claim, remand is necessary to associate the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from February 4, 2011 to February 10, 2011 at Baptist Medical Center with his claims file.  Reasonable efforts should be undertaken to retrieve this document, to include affording the Veteran an opportunity to provide a copy of the document. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred in connection with treatment from February 4, 2011 to February 10, 2011 at Baptist Medical Center, and associate it with the claims file.  All attempts to procure the record should be documented in the file.  If the AMC/RO cannot obtain this record, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit this document for VA review.  
 
2.  After the development requested above, and any additional development deemed necessary has been completed to the extent possible, the record should be reviewed and the claim readjudicated.  If the benefits sought on appeal are denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


